IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60310
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTOINE MATTHEWS,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:94-CR-125
                        - - - - - - - - - -
                           March 29, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant appeals his jury conviction and sentence for

conspiracy to possess cocaine base, 21 U.S.C. § 846, and use of a

communication facility in furtherance of a drug crime, 21 U.S.C.

§ 843(b), complaining of insufficiency of the evidence and

attacking the constitutionality of the sentencing guidelines

disparate treatment of cocaine base and cocaine powder.    Our

review of the record and the arguments and authorities convince

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-60310
                                 -2-

us that no reversibile error was committed.   The evidence was not



insufficient.    See United States v. Gallo, 927 F.2d 815, 820-21

(5th Cir. 1991).   Appellant's challenges to the constitutionality

of the guidelines are without merit.    See United States v.

Fisher, 22 F.3d 574, 579-80 (5th Cir.), cert. denied, 115 S. Ct.

529 (1994) (Eighth Amendment challenge); United States v. Watson,

953 F.2d 895, 897-98 (5th Cir.), cert. denied, 504 U.S. 928

(1992) (due process and equal protection challenges).

Appellant's motion to strike portions of the Government's brief

is DENIED.

     AFFIRMED.